16‐4155‐cv 
Halleck v. Manhattan Community Access Corp., et al. 
                                         
                         UNITED STATES COURT OF APPEALS 
                                         
                             FOR THE SECOND CIRCUIT 
 
                                      August Term 2016 
                                               
Argued:  June 19, 2017                                           Decided: February 9, 2018 
                                               
                                      Docket No. 16‐4155 
                                               
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
DEEDEE HALLECK, JESUS PAPOLETO MELENDEZ, 
 
                   Plaintiffs‐Appellants, 
                                              
                            v. 
                                              
MANHATTAN COMMUNITY ACCESS CORPORATION, DANIEL 
COUGHLIN, JEANETTE SANTIAGO, CORY BRYCE, CITY OF NEW YORK, 
 
                   Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
 
Before:  NEWMAN, JACOBS, and LOHIER, Circuit Judges. 
 
         Appeal from the December 14, 2016, judgment of the District Court for the 

Southern District of New York, (William H. Pauley III, District Judge), dismissing 

for  failure  to  state  a  valid  claim  allegations  of  First  Amendment  violations 

against  the  City  of  New  York  and  a  private  corporation  and  its  employees 

operating a public access television channel. See Halleck v. City of New York, 224 F. 

                                                  1	
	
Supp.  3d  238  (S.D.N.Y.  2016).  The  Plaintiffs‐Appellants  contend  that  a  public 

access channel is a public forum. 

       Affirmed  as  to  the  City  of  New  York,  reversed  as  to  Manhattan 

Community Access Corporation and its employees, and remanded. 

       Judge Lohier concurs with a separate opinion; Judge Jacobs concurs in part 

and dissents in part with a separate opinion. 

 
                          Robert  T.  Perry,  Brooklyn,  NY,  for  Plaintiffs‐
                                 Appellants. 
                           
                          Michael  B.  de  Leeuw,  (Tamar  S.  Wise,  on  the 
                                 brief), Cozen O’Connor, New York, NY, for 
                                 Defendants‐Appellees                Manhattan 
                                 Community  Access  Corporation,  Daniel 
                                 Coughlin,  Jeanette  Santiago  and  Cory 
                                 Bryce. 
                           
                          Scott  N.  Shorr,  Asst.  Corp.  Counsel,  New  York, 
                                 NY  (Zachary  W.  Carter,  Corp.  Counsel  of 
                                 the  City  of  New  York,  Claude  S.  Platton, 
                                 Asst. Corp. Counsel, New York, NY, on the 
                                 brief), for Defendant‐Appellee City of New 
                                 York. 
                           
JON O. NEWMAN, Circuit Judge: 

       This  appeal  presents  the  issue  of  whether  the  First  Amendment’s 

limitation  on  governmental  restriction  of  free  speech  applies,  in  the 

circumstances  of  this  case,  to  the  operators  of  public  access  television  channels. 

                                              2	
	
More  specifically,  the  main  issue  is  whether  the  Amendment  applies  to 

employees  of  a  non‐profit  corporation,  designated  by  the  Manhattan  Borough 

President  to  oversee  public  access  TV  channels,  who  are  alleged  to  have 

suspended  individuals  involved  in  public  access  TV  programming  from  using 

the corporation’s facilities. This issue arises on an appeal by Deedee Halleck and 

Jesus  Papoleto  Melendez  from  the  December  14,  2016,  judgment  of  the  District 

Court  for  the  Southern  District  of  New  York  (William  H.  Pauley  III,  District 

Judge). See Halleck v. City of New York, 224 F. Supp. 3d 238 (S.D.N.Y. 2016).  The 

judgment  dismissed,  for  failure  to  state  a  valid  claim,  the  Plaintiffs‐Appellants’ 

complaint against Manhattan Community Access Corporation (“MCAC”); three 

of  its  employees,  Daniel  Coughlin,  Jeanette  Santiago,  and  Cory  Bryce;  and  the 

City  of  New  York  (the  “City”).  The  complaint  alleged  violations  of  42  U.S.C.  § 

1983; Article 1, Section 8 of the New York State Constitution; and Article 7 of the 

New York State Public Officers Law. 

       We  conclude  that  the  public  access  TV  channels  in  Manhattan  are  public 

forums and  that  MCAC’s  employees  were  sufficiently  alleged  to  be  state actors 

taking action barred by the First Amendment to prevent dismissal of the claims 




                                             3	
	
against MCAC and its employees, but not against the City. We therefore affirm 

in part, reverse in part, and remand. 

                                     Background 

      Statutory, regulatory, and contractual framework. The Cable Communications 

Policy Act of 1984 (the “Act”) has special provisions for two categories of cable 

TV  channels—leased  channels  and  public,  educational,  or  governmental 

channels. “[T]o promote competition in the delivery of diverse sources of video 

programming,”  47  U.S.C.  §  532(a),  the  Act  requires  cable  system  operators  to 

“designate channel capacity for commercial use by persons unaffiliated with the 

operator,” id. § 532(b)(1). These are generally called “leased channels.” See Denver 

Area  Educational  Telecommunications  Consortium,  Inc.  v.  FCC,  518  U.S.  727,  734 

(1996) (“Denver Area”). 

      The  Act  also  authorizes  cable  franchising  authorities  to  require  for 

franchise  renewal  “that  channel  capacity  be  designated  for  public,  educational, 

or  governmental  use,”  47  U.S.C.  §  531(b),  and  to  require  “adequate  assurance 

that  the  cable  operator  will  provide  adequate  public,  educational,  and 

governmental  access  channel  capacity,  facilities,  or  financial  support,”  id.  § 

541(a)(4)(B).  These  are  what  Justice  Kennedy’s  opinion  in  Denver  Area  called 



                                           4	
	
“PEG access channels.” 518 U.S. at 781. Public access channels, the P in PEG, are 

“available at low or no cost to members of the public, often on a first‐come, first‐

served basis.” Id. at 791.1   

                In New York, a Public Service Commission regulation requires a cable TV 

system with a capacity for 36 or more channels to “designate . . . at least one full‐

time activated channel for public access use.” N.Y. Comp. Codes R. & Regs. tit. 

16,  §  895.4(b)(1).  The  regulation  defines  a  public  access  channel  as  a  channel 

“designated  for  noncommercial  use  by  the  public  on  a  first‐come,  first‐served, 

nondiscriminatory basis.” Id. § 895.4(a)(1). 

                The  City  awarded  cable  franchises  for  Manhattan  to  Time  Warner 

Entertainment  Company,  L.P.  (“Time  Warner”).  First  Amended  Complaint 

(“FAC”)  ¶  30.  The  franchise  agreement  for  Northern  Manhattan  provides  that 

Time Warner will provide four public access channels. The agreement recites that 

the  Manhattan  Borough  President  has  designated  a  not‐for‐profit, 

nonmembership  corporation  to  serve  as  the  Community  Access  Organization 


																																																																		
	
          Justice  Kennedy  further  explained,  “Under  many  franchises,  educational 
                1

channels  are  controlled  by  local  school  systems,  which  use  them  to  provide  school 
information  and  educational  programs.  Governmental  access  channels  are  committed 
by the cable franchise to the local municipal government, which uses them to distribute 
information to constituents on public affairs.” Denver Area, 518 U.S. at 790.  

                                                                     5	
	
(“CAO”) for the borough “under whose jurisdiction the Public Access Channels 

shall  be  placed  for  purposes  of  Article  8  of  this  Agreement,”  which  applies  to 

public,  educational,  and  governmental  services.  That  CAO  is  the  Defendant‐

Appellee MCAC, known as Manhattan Neighborhood Network (“MNN”). 

       Allegations  of  First  Amendment  violations.  Plaintiffs‐Appellants  Deedee 

Halleck and Jesus Papoleto Melendez alleged that MNN, three of its employees, 

and  the  City  violated  their  First  Amendment  rights  by  suspending  them  from 

using  MNN’s  public  access  channels  because  of  disapproval  of  the  content  of  a 

TV program that Halleck had submitted to MNN’s programming department for 

airing  on  MNN’s  public  access  channel.    This  claim  is  based  on  the  following 

factual  allegations,  which  we  accept  as  true  for  purposes  of  reviewing,  de  novo, 

the dismissal of the complaint. 

       Both Halleck and Melendez have been involved in producing public access 

programming  in  Manhattan.  In  July  2012,  MNN  held  an  event  to  mark  the 

opening  of  the  El  Barrio  Firehouse  Community  Media  Center  (“El  Barrio 

Firehouse”).  Halleck  and  Melendez  stood  outside,  interviewing  invitees.  In 

August  or  September  2012,  Halleck  submitted  to  MNN  for  airing  on  MNN’s 

public  access  channels  a  video  entitled  “The  1%  Visits  the  Barrio,”  based  on 



                                             6	
	
video footage taken at the El Barrio Firehouse opening (the “1% video“). The 1% 

video presented the Plaintiffs’ view that MNN was “more interested in pleasing 

‘the  1%’  than  addressing  the  community  programming  needs  of  those  living  in 

East Harlem.” FAC ¶ 83. MNN aired the 1% video on public access channels in 

October 2012.  

                In  a  letter  dated  October  11,  2012,  defendant  Jeanette  Santiago,  MNN’s 

Programming  Director,  informed  Halleck  that  she  was  suspended  for  three 

months  from  airing  programs  over  MNN’s  public  access  channels.  Santiago 

stated  that  the  1%  video  violated  MNN’s  program  content  restrictions  barring 

“participation  in  harassment  or  aggravated  threat  toward  staff  and/or  other 

producers.” FAC ¶ 86.2 The Plaintiffs allege that Halleck was suspended because 

the 1% video “presented the view that MNN was more interested in pleasing ‘the 

1%’ than addressing the community programming needs of those living in East 

Harlem.” FAC ¶ 97. 




																																																																		
	
          The  letter  quoted  Melendez’s  statement  in  the  1%  video  that  “People  of  color 
                2

work in this building and I have to wait until people get fired, they retire or someone 
kills them so that I can come and have access to the facility here.” FAC ¶ 87. Santiago 
said  the  letter  “incited  violence  and  harassment  towards  staff  and  was  in  direct 
violation of MNN’s ‘zero tolerance on harassment.’”  

                                                                     7	
	
                In  a  letter  dated  August  1,  2013,  defendant  Daniel  Coughlin,  MNN’s 

executive director, suspended Melendez indefinitely from all MNN services and 

facilities.  Coughlin  claimed  that  at  an  encounter  in  July  2013  Melendez  had 

“pushed  him  over.”  FAC  ¶  106.  The  Plaintiffs  allege  that  Melendez  was 

suspended because of the views he expressed in the 1% video. In a letter dated 

August 9, 2013, Coughlin suspended Halleck for one year from all MNN services 

and  facilities,  claiming  receipt  of  complaints  about  the  1%  video.  Although 

Halleck’s suspension has ended, she cannot air the 1% video on any public access 

channels  in  Manhattan.  By  letter  dated  April  24,  2015,  defendant  Cory  Brice,3 

MNN’s manager of production and facilitation, confirmed Melendez’s indefinite 

suspension. 

                District  Court  opinion.  With  respect  to  the  Plaintiffs’  First  Amendment 

claim against MNN, the District Court recognized that the claim, pursued under 

42  U.S.C.  §  1983,    was  viable  only  if  MNN  was  a  state  actor  because  the  First 

Amendment limits only governmental action. Acknowledging that MNN was a 

private entity, the Court first considered whether its actions might be subject to 

the  First  Amendment  because  “‘[a]ctions  of  private  entities  can  sometimes  be 


																																																																		
	
                3    The name was misspelled “Bryce” in the FAC.  

                                                                     8	
	
regarded  as  governmental  action  for  constitutional  purposes.’”  Halleck,  224  F. 

Supp. 3d at 243 (quoting Lebron v. National  R.R. Passenger Corp., 513 U.S. 374, 378 

(1995)). The District Court noted that in Lebron the Supreme Court had stated that 

“‘where  .  .  .  the  Government  creates  a  corporation  by  special  law,  for  the 

furtherance  of  governmental  objectives,  and  retains  for  itself  permanent 

authority  to  appoint  a  majority  of  the  directors  of  that  corporation,  the 

corporation is part of the Government for purposes of the First Amendment.’” Id. 

(quoting Lebron, 513 U.S. at 399). The District Court deemed Lebron inapplicable 

because the Manhattan Borough President had authority to appoint only two of 

the thirteen members of MNN’s board. See id. 

       The  District  Court  then  considered  whether  the  First  Amendment  might 

apply  to  MNN’s  actions  on  the  theory  that  a  public  access  channel  is  a  public 

forum.  See  Perry  Education  Assn.  v.  Perry  Local  Educators’  Assn.,  460  U.S.  37,  45 

(1983)  (recognizing  traditional  and  designated  public  forums).  Judge  Pauley 

noted  that  Justices  of  the  Supreme  Court  have  taken  different  positions  on  the 

public forum issue, see Halleck, 224 F. Supp. 3d at 245 (citing opinions of Justices 

Kennedy and Thomas with respect to public access channels and Justice Breyer 




                                              9	
	
with  respect  to  leased  channels),  as  have  courts  of  appeals  and  district  courts 

within the Second Circuit, see id. at 244‐46.   

       Deeming the issue a “close call,” id. at 246, Judge Pauley ruled that a public 

access  channel  is  not  a  public  forum  for  two  reasons.  First,  he  observed  that 

“‘[t]he  ownership  and  operation  of  an  entertainment  facility  are  not  powers 

traditionally  exclusively  reserved  to  the  State,  nor  are  they  functions  of 

sovereignty.’” Id. at 246 (citing Glendora v. Cablevision Systems Corp., 893 F. Supp. 

264,  269  (S.D.N.Y.  1995)).  Second,  he  read  our  Court’s  decision  in  Loce  v.  Time 

Warner  Entertainment  Advance/Newhouse  Partnership,  191  F.3d  256  (2d  Cir.  1999), 

as  “implicitly  reject[ing]  Plaintiffs’  argument  that  public  access  channels  are 

designated public fora because they are ‘required by government fiat.’” Halleck, 

224 F. Supp. 3d. at 247 (quoting Plaintiffs’ opposition to motion to dismiss at 12). 

The  District  Court  dismissed  the  First  Amendment  claim  against  MNN  (and 

presumably its employees) for lack of state action. 

       With respect to the Plaintiffs’ First Amendment claim against the City, the 

District  Court  noted  that  “‘Congress  did  not  intend  municipalities  to  be  held 

liable unless action pursuant to official municipal policy of some nature caused a 

constitutional tort.’” Id. at 242 (quoting Monell v. Dept. of Social Services of City of 



                                             10	
	
New  York,  436  U.S.  658,  691  (1978)).  In  the  absence  of  such  a  policy,  the  Court 

dismissed the claim against the City because the Plaintiffs had alleged only that 

the City was “‘aware tha[t] MNN has censored plaintiffs’ and other cable access 

programming.’” Id. at 243 (quoting FAC ¶ 126). 

       With  the  federal  claims  dismissed,  the  District  Court  declined  to  exercise 

pendent jurisdiction over the state law claims and granted the motion to dismiss 

the complaint. 

                                        Discussion 

I. First Amendment Claim Against MNN and Its Employees 

       Because MNN is a private corporation, the viability of the Plaintiffs’ First 

Amendment  claim  against  it  and  its  employees  depends  on  whether  MNN’s 

actions  can  be  deemed  state  action.  A  nominally  private  entity  can  be  a  state 

actor  in  several  different  circumstances.  See  Brentwood  Academy  v.  Tennessee 

Secondary School Athletic Assn., 531 U.S. 288, 296 (2001) (outlining seven examples 

of circumstances in which a private entity may be deemed a state actor). 

       Our  consideration  of  whether  the  public  access  channels  in  the  pending 

appeal  are  public  forums  must  begin  with  the  Supreme  Court’s  decision  in 

Denver Area, a case that generated six opinions spanning 112 pages of the United 



                                              11	
	
States Reports. The case concerned the constitutionality of three provisions of the 

Cable Television Consumer Protection and Competition Act of 1992 (“1992 Act”), 

Pub. L. No. 102‐385, §§ 10(a), 10(b), and 10(c), 106 Stat. 1460, 1486 (codified at 47 

U.S.C. §§ 532(h), 532(j), and note following § 531). Sections 10(a) and 10(b) apply 

to  leased  channels.4  Section  10(c)  applies  to  public  access  channels,  with  which 

we  are  concerned  on  this  appeal.  It  requires  the  Federal  Communications 

Commission  to  promulgate  regulations  that  permit  a  cable  operator  to  prohibit 

“any  programming  which  contains  obscene  material,  sexually  explicit  conduct, 

or material soliciting or promoting unlawful conduct.” 1992 Act § 10(c). 

                The  Supreme  Court  ruled  section  10(a)  constitutional,  and  sections  10(b) 

and 10(c) unconstitutional. See Denver Area, 518 U.S. at 733, 768. With respect to 

section 10(c), the only provision applicable to public access channels, the vote to 

invalidate was five to four with the Justices issuing four opinions, summarized in 

the margin.5  


																																																																		
	
          Section  10(a)  permits  a  cable  operator  to  prohibit  “patently  offensive” 
                4

programming.  1992  Act  §  10(a).  Section  10(b)  requires  the  Federal  Communications 
Commission  to  promulgate  regulations  that  require  cable  operators  to  segregate 
“indecent” programming, place it on a single channel, and block access unless a viewer 
requests access. Id. § 10(b). 
	      5    Justice  Breyer,  writing  for  himself  and  Justices  Stevens  and  Souter,  voted  to 

invalidate section 10(c) because “the Government cannot sustain its burden of showing 

                                                                     12	
	
                Pertinent to the pending appeal, five Justices expressed differing views on 

whether  public  access  channels  were  public  forums.  Justice  Kennedy,  with 

whom  Justice  Ginsburg  concurred,  said,  “A  public  access  channel  is  a  public 

forum.” Id. at 783. He pointed out, “‘They provide groups and individuals who 

generally  have  not  had  access  to  the  electronic  media  with  the  opportunity  to 

become sources of information in the electronic marketplace of ideas.’” Id. at 791‐

92  (quoting  H.R.  Rep.  No.  98‐934,  at  30  (1984)).  He  further  explained,  “It  is 

important  to  understand  that  public  access  channels  are  public  fora  created  by 

local or state governments in the cable franchise,” id. at 792, and added, “[W]hen 

a  local  government  contracts  to  use  private  property  for  public  expressive 

activity, it creates a public forum,” id. at 794. 


																																																																																																																																																																																																																				
	
that § 10(c) is necessary to protect children or that it is appropriately tailored to secure 
that end.” Denver Area, 518 U.S. at 766. 
        Justice  Kennedy,  writing  for  himself  and  Justice  Ginsburg,  acknowledged  that 
Congress has “a  compelling interest in protecting  children from indecent speech,”  but 
voted  to  invalidate  section  10(c)  because  it  was  not  “narrowly  tailored  to  serve  a 
compelling interest.” Id. at 805‐06. 
        Justice  O’Connor  voted  to  uphold  section  10(c)  on  the  ground  that  it  was  a 
“permissive,”  sufficiently  “tailored”  provision  that  served  “the  well‐established 
compelling interest of protecting children from exposure to indecent material. Id. at 779 
‐80. 
        Justice  Thomas,  writing  for  himself  and  Chief  Justice  Rehnquist  and  Justice 
Scalia, voted to uphold section 10(c) on the ground that the public access programmers 
could not challenge a scheme that restricted the free speech rights of cable operators. Id. 
at 823. 

                                                                                                      13	
	
       On  the  other  hand,  Justice  Thomas,  with  whom  Chief  Justice  Rehnquist 

and  Justice  Scalia  concurred,  said  that  a  public  access  channel  is  not  a  public 

forum. His reason: a public access channel is privately owned. See id. at 826‐31. 

That point precipitated an exchange between Justices Thomas and Kennedy as to 

whether  the  relationship  between  the  governmental  franchising  authority  and 

the  operator  of  the  cable  system  renders  nominally  private  property,  a  public 

access channel, a designated public forum. 

       Justice  Thomas  acknowledged  the  Supreme  Court’s  statement  that  “a 

public forum may consist of ‘private property dedicated to public use.’” Id. at 827 

(quoting  Cornelius  v.  NAACP  Legal  Defense  &  Education  Fund,  Inc.,  473  U.S.  788, 

801  (1985)).  But,  he  pointed  out,  the  quoted  statement  “refers  to  the  common 

practice of formally dedicating land for streets and parks when subdividing real 

estate  for  developments.”  Id.  “Such  dedications,”  he  continued,  “at  least  create 

enforceable public easements in the dedicated land.” Id. Thus, he concluded, “To 

the extent that those easements create a property interest in the underlying land, 

it is that government‐owned property interest that may be designated as a public 

forum.” Id. at 828. 




                                             14	
	
                In  reply,  Justice  Kennedy  explained,  “[I]n  return  for  granting  cable 

operators  easements  to  use  public  rights‐of‐way  for  their  cable  lines,  local 

governments  have  bargained  for  a  right  to  use  cable  lines  for  public  access 

channels. . . . [N]o particular formalities are necessary to create an easement. . . . 

[W]hen  a  local  government  contracts  to  use  private  property  for  public 

expressive activity, it creates a public forum.” Id. at 793‐94. 

                In  Part  II  of  Denver  Area,  Justice  Breyer,  with  whom  Justices  Stevens, 

O’Connor,  and  Souter  concurred,  explicitly  declined  to  express  a  view  as  to 

whether a public access channel is a public forum. See id. at 742 (“We therefore 

think  it  premature  to  answer  the  broad  questions  that  Justices  Kennedy  and 

Thomas raise in their efforts to find a definitive analogy, deciding, for example, 

the extent to which private property can be designated a public forum[.]”).6  

                In  view  of  the  statutory,  regulatory,  and  contractual  framework  under 

which  this  case  arises  and  the  purpose  for  which  Congress  authorized  public 

access  channels,  we  are  persuaded  by  the  conclusion  reached  by  Justices 

Kennedy and Ginsburg. A  public  access  channel  is  the  electronic  version  of  the 


																																																																		
	
          As to leased channels, Justice Breyer said, “[I]t is unnecessary, indeed, unwise, 
                6

for  us  definitively  to  decide  whether  or  how  to  apply  the  public  forum  doctrine  to 
[them].” 518 U.S. at 749. 

                                                                     15	
	
public  square.  Without  determining  whether  a  public  access  channel  is 

necessarily  a  public  forum  simply  by  virtue  of  its  function  in  providing  an 

equivalent  of  the  public  square,  we  conclude  that  where,  as  here,  federal  law 

authorizes  setting  aside  channels  for  public  access  to  be  “the  electronic 

marketplace  of  ideas,”  state  regulation  requires  cable  operators  to  provide  at 

least one public access channel, a municipal contract requires a cable operator to 

provide  four  such  channels,  and  a  municipal  official  has  designated  a  private 

corporation to run those channels, those channels are public forums.7  

                Because  facilities  or  locations  deemed  to  be  public  forums  are  usually 

operated  by  governments,  determining  that  a  particular  facility  or  location  is  a 

public  forum  usually  suffices  to  render  the  challenged  action  taken  there  to  be 

state  action  subject  to  First  Amendment  limitations.  See,  e.g.,  Widmar  v.  Vincent, 

454  U.S.  263,  265‐68  (1981)  (regulation  issued  by  state  university  Board  of 

Curators  governing  use  of  university  buildings  and  grounds);  City  of  Madison, 

Joint School District No. 8 v. Wisconsin Employment Relations Comm’n, 429 U.S. 167, 

169  76  (1976)  (order  issued  by  state  employment  commission  governing 

employee speech at public school board meeting). In the pending case, however, 

																																																																		
	
                7
         We note that a State regulation permits the cable operator to prohibit obscenity or other
content unprotected by the First Amendment. See N.Y. Com. Codes R. & Regs. tit. 16, § 895.4(c)(8).

                                                                     16	
	
the facilities deemed to be public forums are public access channels operated by 

a private non‐profit corporation. In this situation, whether the First Amendment 

applies  to  the  individuals  who  have  taken  the  challenged  actions  in  a  public 

forum  depends  on  whether  they  have  a  sufficient  connection  to  governmental 

authority to be deemed state actors. That connection is established in this case by 

the  fact  that  the  Manhattan  Borough  President  designated  MNN  to  run  the 

public  access  channels.  The  employees  of  MNN  are  not  interlopers  in  a  public 

forum;  they  are  exercising  precisely  the  authority  to  administer  such  a  forum 

conferred  on  them  by  a  senior  municipal  official.  Whether  they  have  taken  the 

actions alleged and, if so, whether they have thereby violated First Amendment 

limitations are matters that remain to be determined in further proceedings. 

      The non‐municipal defendants invoke our decision in Loce v. Time Warner 

Entertainment Advance/Newhouse Partnership, 191 F.3d 256 (2d Cir. 1999), to resist 

application  of  First  Amendment  restrictions  to  their  alleged  conduct.  However, 

Loce  neither  ruled  nor  implied  that  a  public  access  channel  was  not  a  public 

forum. Loce concerned leased channels, not public access channels. The different 

purposes  for  which  Congress  required  leased  channels  and  authorized 

franchising  authorities  to  require  public  access  channels  underscore  why  the 



                                           17	
	
latter are public forums. Congress required leased channels in order “to promote 

competition”  with  commercial  channels  “in  the  delivery  of  diverse  sources  of 

video  programming.”  47  U.S.C.  §  532(a).  The  explicit  purpose  of  public  access 

channels was to give the public an enhanced opportunity to express its views. As 

the relevant committee said, public access channels are “the video equivalent of 

the speaker’s soap box or the electronic parallel to the printed leaflet.” H.R. Rep. 

No.  98‐934,  at  30  (1984).  Leased  channels  concern  economics.  Public  access 

channels concern democracy. 

      We  note  that  the  defendant  in  Loce  was  Time  Warner,  the  operator  of  a 

cable system carrying the leased channel, not, as in this case, the entity operating 

the  public  access  channels.  And,  we  noted  in  Loce,  “The  record  offer[ed]  no 

evidence  that  Time  Warner  and  the  municipal  franchising  authorities  jointly 

administer leased access channels.” Id. at 267.  Although Time Warner, the cable 

system  operator,  and  the  City  do  not  jointly  administer  the  public  access 

channels  in  the  pending  case,  MNN  administers  those  channels  under  explicit 

authorization from a senior municipal official. 

      We  acknowledge  that  other  courts  have  not  considered  public  access 

channels to be public forums. In Alliance for Community Media v. FCC, 56 F.3d 105 



                                           18	
	
(D.C.  Cir.  1995)  (in  banc),  eight  members  of  the  eleven  member  in  banc  court 

found “no state action . . . because that essential element cannot be supplied by 

treating  access  channels  as  public  forums.”  Id.  at  123.  As  pointed  out  above, 

when that decision was reviewed and reversed in part by the Supreme Court in 

Denver Area, two Justices (Kennedy and Ginsburg) explicitly disagreed with the 

D.C.  Circuit’s  view  about  public  access  channels  and  four  Justices  (Stevens, 

O’Connor, Souter, and Breyer) found it unnecessary to consider that view.8 

                Several District Courts have considered whether a public access channel is 

a public forum and have reached conflicting results. Compare Egli v. Strimel, No. 

14‐cv‐6204,  2015  WL  5093048,  at  *4  (E.D.  Pa.  Aug.  28,  2015)  (public  forum); 

Brennan v. Williams Paterson College, 34 F. Supp. 3d 416, 428 (D.N.J. 2014) (public 

forum  plausibly  alleged);  Rhames  v.  City  of  Biddeford,  204  F.  Supp.  2d  45,  50  (D. 

Me. 2002) (recognizing applicability of public forum analysis); Jersawitz v. People 

TV, 71 F. Supp. 2d 1330, 1341 (N.D. Ga. 1999) (public forum), with Morrone v. CSC 

Holdings  Corp.,  363  F.  Supp.  2d  552,  558  (E.D.N.Y.  2005)  (not  public  forum); 

Glendora v. Tele‐Communications, Inc., No. 96‐cv‐4270 (BSJ), 1996 WL 721077, at *3 


																																																																		
	
        In Wilcher v. City of Akron, 498 F.3d 516 (6th Cir. 2007), the Sixth Circuit, without 
                8

deciding whether a public access channel might be deemed a public forum, ruled that 
the operator of a cable system carrying a public access channel was not a state actor.  

                                                                     19	
	
(S.D.N.Y. Dec. 13, 1996) (same); Glendora v. Cablevision Systems Corp., 893 F. Supp. 

264,  270  (S.D.N.Y.  1995)  (same);  see  also  Glendora  v.  Hostetter,  916  F.  Supp.  1339, 

1341 (S.D.N.Y. 1996) (noting that two of the decisions cited above had ruled that 

public access channels are not public forums).              

       With all respect to those courts that have expressed a view different from 

ours,  we  agree  with  the  view  expressed  by  Justices  Kennedy  and  Ginsburg  in 

Denver  Area.  Public  access  channels,  authorized  by  Congress  to  be  “the  video 

equivalent  of  the  speaker’s  soapbox”  and  operating  under  the  municipal 

authority given to MNN in this case, are public forums, and, in the circumstances 

of this case, MNN and its employees are subject to First Amendment restrictions. 

II. Municipal Liability 

       We agree with the District Court that the complaint does not allege actions 

by  the  City  that  suffice  to  make  it  liable  for  the  Plaintiffs’  federal  claims. 

Municipal  liability  under  section  1983  arises  when  the  challenged  action  was 

taken  pursuant  to  a  municipal  policy.  See  Monell,  436  U.S.  at  691‐95.  No  such 

policy  has  been  alleged  in  this  case,  much  less  the  required  “direct  causal  link 

between  a  municipal  policy  or  custom  and  the  alleged  constitutional 

deprivation,” City of Canton v. Harris, 489 U.S. 378, 385 (1989). 



                                               20	
	
                                   Conclusion 

      The  judgment  of  the  District  Court  is  reversed  as  to  MNN  and  its 

employees, affirmed as to the City, and remanded for further proceedings. 




                                        21	
	
                                                                                         

LOHIER, Circuit Judge, concurring: 

      I fully agree with the majority opinion.  I write separately to add only that 

in the specific circumstances of this case we might also rely on the public 

function test to conclude that MNN and its employees are state actors subject to 

First Amendment restrictions when they regulate the public’s use of the public 

access channels at issue here.  “Under the public function test, state action may 

be found in situations where an activity that traditionally has been the exclusive, 

or near exclusive, function of the State has been contracted out to a private 

entity.”  Grogan v. Blooming Grove Volunteer Ambulance Corps, 768 F.3d 259, 

264–65 (2d Cir. 2014) (quotation marks omitted).  A private entity’s regulation of 

speech in a public forum is a public function when the State has expressly 

delegated the regulatory function to that entity.  See, e.g., Lee v. Katz, 276 F.3d 

550, 555–56 (9th Cir. 2002).   

      The dissent recognizes this established doctrine, Partial Dissent at 4‐5, but 

maintains that MNN’s public access channels are not public forums because they 

are merely “entertainment facilit[ies]” that, as such, do not involve a function 

“traditionally exclusively reserved to the State,” id. at 5 (quoting Halleck v. City 

of New York, 224 F. Supp. 3d 238, 246 (S.D.N.Y. 2016)).  Other courts have this 
view.  See, e.g., Wilcher v. City of Akron, 498 F.3d 516, 519 (6th Cir. 2007) (“TV 

service is not a traditional service of local government.”).   

      But the distinction between entertainment and public speech is perilous as 

a matter of constitutional law and in this case unfounded as a matter of fact.   

      “The Free Speech Clause exists principally to protect discourse on public 

matters, but . . . it is difficult to distinguish politics from entertainment, and 

dangerous to try.”  Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786, 790 (2011) 

(Scalia, J.).  “What is one man’s amusement, teaches another’s doctrine.”  Id. 

(quoting Winters v. New York, 333 US 507, 510 (1948)).  Depending on one’s 

point of view, political debates as far back as Lincoln and Douglas, rock concerts 

in Central Park, see Ward v. Rock Against Racism, 491 U.S. 781, 790–91 (1989), 

and the comedian’s late night television routine, see FCC v. Pacifica Found., 438 

U.S. 726, 744–47 (1978), might count as entertainment, or politics, or something in 

between.  So simply dismissing a public access channel as an “entertainment 

facility” fails to remove it from the category of a public forum.   

      One look at MNN’s website reveals that MNN’s public access channels 

largely offer “the video equivalent of the speaker’s soap box or the electronic 

parallel to the printed leaflet.”  Denver Area Educ. Telecomms. Consortium, Inc. 



                                           2 
 
v. FCC, 518 U.S. 727, 791 (1996) (Kennedy, J., concurring in part, concurring in 

the judgment in part, and dissenting in part) (quotation marks omitted).  The 

programming relates to political advocacy, cultural and community affairs, New 

York elections, religion—in a word, democracy.  See www.mnn.org/schedule 

(last visited February 1, 2018); Majority Op. at 18; 23‐34 94th St. Grocery Corp. v. 

New York City Bd. of Health, 685 F.3d 174, 183 n.7 (2d Cir. 2012) (taking judicial 

notice of a website).  

      As the majority suggests without saying it outright, New York City 

delegated to MNN the traditionally public function of administering and 

regulating speech in the public forum of Manhattan’s public access channels.   

For this reason, on this record, I agree that MNN and its employees are subject to 

First Amendment restrictions. 




                                          3 
 
JACOBS, Judge, concurring in part and dissenting in part:  

      I join the opinion of the Court in affirming the dismissal of the claims 

against the municipal defendants: the complaint fails to allege actions by the city 

that amount to “municipal policy.”  Op. at 20; Monell, 436 U.S. at 691‐95.  I 

respectfully dissent because I would also affirm the dismissal of the claims 

against Manhattan Community Action Corporation, otherwise known as 

Manhattan Neighborhood Network (“MNN”).  The controlling precedent is Loce 

v. Time Warner Entertainment Advance/Newhouse Partnership, 191 F.3d 256 (2d 

Cir. 1999) (Kearse, J.), which ruled that a private corporation operating a 

television station under a city franchise agreement and in accordance with 

federal statute is not a state actor.  The opinion of the Court wholly relies on a 

distinction between the leased access channel at issue in Loce and the public 

access channel at issue in this case.  That tenuous distinction is unconvincing and 

in any event unsupported by our First Amendment jurisprudence. 

                                         *  *  * 

      “[T]he United States Constitution regulates only the Government, not 

private parties.”  United States v. Int’l Bhd. Of Teamsters, 941 F.2d 1292, 1295 (2d 

Cir. 1991).  “A plaintiff pressing a claim of violation of his constitutional rights” 



                                           1 
 
under 18 U.S.C. § 1983 is therefore “required to show state action.”  Tancredi v. 

Metro. Life Ins. Co., 316 F.3d 308, 312 (2d Cir. 2003).   

      MNN is a private corporation.  A private entity may become a state actor 

only under the following limited conditions: 

      “(1) the entity acts pursuant to the ‘coercive power’ of the state or is 
      ‘controlled’ by the state (‘the compulsion test’); (2) when the state provides 
      ‘significant encouragement’ to the entity, the entity is a ‘willful participant 
      in joint activity with the state,’ or the entityʹs functions are “entwined” 
      with state policies (‘the joint action test’ or ‘close nexus test’); or (3) when 
      the entity “has been delegated a public function by the state,” (‘the public 
      function test’).”   
       
Sybalski v. Independent Group Home Living Program, Inc., 546 F.3d 255, 257 (2d 

Cir. 2008)(citing Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass’n, 531 U.S. 

288, 296 (2001)). 

                                        *   *   * 

      MNN cannot be cast as a state actor by application of the tests for 

compulsion or joint action.   

      Compulsion. “Action taken by private entities with the mere approval or 

acquiescence of the State is not state action.”  Am. Mfrs. Mut. Ins. Co. v. Sullivan, 

526 U.S. 40, 52 (1999).  MNN’s designation in a franchise agreement and 

regulation by a municipal commission do not in and of themselves demonstrate 



                                           2 
 
that MNN is “controlled” or “compelled” by the state.  See San Francisco Arts & 

Athletics, Inc. v. United States Olympic Comm., 483 U.S. 522, 543‐44 (1987) 

(finding that granting of a corporate charter by Congress does not create state 

action because “[e]ven extensive regulation by the government does not 

transform the actions of the regulated entity into those of the government.”).  To 

allege compulsion, a plaintiff must show that the government compelled the 

particular activity that allegedly caused the constitutional injury.  See Sybalski, 

546 F.3d at 257‐58.  The amended complaint has no allegation of government 

involvement in the appellants’ suspensions from which state action can be 

inferred.    

       Joint Action.  The “decisive factor” in entwinement analysis is the 

“amount of control [the municipality] could potentially exercise over the [private 

corporation’s] ‘internal management decisions’.” Grogan, 768 F.3d at 269 

(internal citations omitted).  A corporation thus becomes “part of the 

Government for the purposes of the First Amendment” when the Government 

retains “permanent authority to appoint a majority of the directors of that 

corporation.”  Lebron v. Nat’l R.R. Passenger Corp., 513 U.S. 374, 400 (1999).  The 

city’s power of appointment is limited to two of MNN’s thirteen board members, 



                                          3 
 
and is clearly insufficient to support a finding of state action.  See Grogan, 768 

F.3d at 269.  Nor do the statutory guidelines for cable access or the borough’s 

oversight activities establish joint action between the Government and MNN.  

ʺ[A] regulatory agency’s performance of routine oversight functions to ensure 

that a company’s conduct complies with state law does not so entwine the 

agency in corporate management as to constitute state action.”  Tancredi, 316 

F.3d at 313; see also Sybalski, 546 F.3d at 258‐59.    

                                         *   *   * 

       This leaves the “public function” test as the only remaining vehicle by 

which MNN’s activities may be considered state action.  Judge Lohier’s 

concurring opinion undertakes to establish state action under the “public 

function” test.   

       A private entity performs a “public function” when its specific conduct at 

issue in the complaint has historically been “an exclusive prerogative of the 

sovereign.”  Grogan v. Blooming Grove Volunteer Ambulance Corp., 768 F.3d 

259, 265‐67 (2d Cir. 2014) (internal quotation marks omitted).  It is argued that 

one such “traditional and exclusive public function” is “the regulation of free 

speech in a public forum.”  Halleck, 224 F. Supp. 3d at 244; cf. Hotel Emps. & 



                                            4 
 
Restaurant Emps. Union, Local 100 v. N.Y.C. Dep’t of Parks & Recreation, 311 

F.3d 534, 544 (2d Cir. 2002).  That presents the question whether a public‐access 

channel is a public forum.  Contrary to the view expressed in Judge Lohier’s 

opinion, it is not.  That is because, as Judge Pauley observed, “[t]he ownership 

and operation of an entertainment facility are not powers traditionally 

exclusively reserved to the State, nor are they functions of sovereignty.”  Id. at 

246; see also Denver Area Educ. Telecommunications Consortium, Inc. v. F.C.C., 

518 U.S. 727, 740 (1996) (declining to “import” public forum doctrine into the 

analysis of speech on cable access channels).  And it is fortunate for our liberty 

that it is not at all a near‐exclusive function of the state to provide the forums for 

public expression, politics, information, or entertainment.  

      Consideration of MNN’s status as a state actor therefore requires an 

examination of its function, guided by these principles.  Instead, the opinion of 

the Court proceeds as follows: private property leased by the Government for 

public expressive activity creates a public forum, Op. at 16; a facility deemed to 

be a public forum is usually operated by Government, id.; action taken at a 

facility determined to be a public forum usually is state action, id. at 17; the First 

Amendment applies to a person acting at such a facility if the person has a 



                                           5 
 
sufficient connection to Government authority to constitute state action, id.; and 

here, the Borough President’s designation of MNN to administer the public‐

access station is sufficient.  The opinion of the Court thus drops a link: that the 

private entity (MNN) performs a function that has been the exclusive (or near‐

exclusive) function of Government.   

      The appellants contend that MNN is a “state actor” under the public 

function test because a public access channel is a public forum.  This approach is 

inconsistent with our Loce precedent that administering leased access channels 

does not constitute state action.  The holding in Loce applies with (at least) equal 

analytical force to the administration of public‐access channels: 

             The fact that federal law requires a cable operator to maintain leased 
             access channels and the fact that the cable franchise is granted by a 
             local government are insufficient, either singly or in combination, to 
             characterize the cable operator’s conduct of its business as state 
             action.  Nor does it suffice that cable operators, in their management 
             of leased access channels, are subject to statutory and regulatory 
             limitations. 
              
191 F.3d at 267.  The salient distinction between leased access and public‐access 

channels is that federal law requires leased‐access channels and merely 




                                          6 
 
authorizes public‐access channels, 47 U.S.C. §§ 531(a), 532(b)(1).  So, if anything, 

the Loce analysis applies to public‐access channels a fortiori.1  

              The opinion of the Court distinguishes Loce largely on the basis that there 

is a fee for leased access whereas public‐access is free.  That seems to be the 

whole of it: “Leased channels concern economics.  Public access channels concern 

democracy.”  Op. at 18; see also Concurring Op. at 3.  But not every well‐turned 

phrase is good law.  The grant of access to facilities at no cost by non‐commercial 

entities does not transform property into a public forum.  Perry Educ. Ass’n v. 

Perry Local Educators’ Ass’n, 460 U.S. 37, 47 (1983).  Nor does a free, public 

television broadcast constitute a public forum, even if it is directed by statute to 

serve the “public interest.”  See Arkansas Educ. Television Comm’n v. Forbes, 

523 U.S. 666, 673 (1998).   

              We have not expressly applied Loce to the administration of public‐access 

channels; but the Sixth Circuit has.  In Wilcher v. City of Akron, 498 F.3d 516, 

519‐21 (6th Cir. 2007), that court ruled that there was no state action, relying in 

                                                            
1 Judge Lohier’s observation that public speech blends into entertainment is 
valid, and increasingly so.  I do not suggest otherwise.  Our point of respectful 
disagreement is whether, under the public function test, the administration of a 
cable access channel (whatever its offerings) is a traditional prerogative of 
sovereignty.  The balance of courts hold that it is not; and the Second Circuit in 
Loce is one of them.  
                                                               7 
 
part on Loce.  While Wilcher did not discuss public forum doctrine, as the 

concurring opinion concedes, Concurring Op. at 1‐2, its ruling that the 

administration of public access channels was not a public function is an implicit 

rejection of the theory advanced by Halleck and the opinion of the court.  498 

F.3d at 519.     

       As the Sixth Circuit concluded, the logic of Loce applies with equal force to 

public‐access programming.  Cable operators are equally obligated to provide 

both “forums”: federal law requires them to set aside a portion of their capacity 

for leased access, 47 U.S.C. § 532(b)(1), and permits franchising authorities to 

require (as the relevant one does) a similar set‐aside for public access, id. § 531(a).  

And in both instances the operators are prohibited by law from exercising 

editorial control, see id. §§ 532(c)(2), 531(e). 

       The D.C. Circuit reached the same result in Alliance for Community Media 

v. F.C.C. (“ACM”), 56 F.3d 105 (D.C. Cir. 1995).  Sitting in banc, the D.C. Circuit 

rejected a First Amendment challenge to portions of a federal statute (and its 

implementing regulations) that permitted cable operators to block certain non‐

obscene programming on leased‐access and public‐access channels alike.  It 

reasoned in part that a public‐access channel is not a public forum.  Id. at 121, 123 



                                             8 
 
(rejecting the label of “public forum” and holding that cable access channels are 

not “so dedicated to the public that the First Amendment confers a right to the 

users to be free from any control by the owner of the cable system”); see also 

Hudgens v. NLRB, 424 U.S. 507, 509 (1976) (finding the dedication of private 

property as a public forum “attenuated,” “by no means” constitutionally 

required, and untenable).       

      The in banc court also held that there was no state action under a 

compulsion theory because the government did not coerce cable operators to act; 

rather, the law authorized but did not require the prohibition of “indecent” 

programming.  Id. at 116 (“Rather than coerce cable operators, section 10 gives 

them a choice.”), 118 (rejecting that mere “encouragement” by the Government 

could amount to state action).   

      When that case was reversed in part and affirmed in part, sub nom. 

Denver Area Educ. Telecommunications Consortium, Inc., 518 U.S. 727, the 

Supreme Court ruled on the constitutionality of the indecent language statute 

and its implementing regulations without however deciding the issue presented 

in our case: whether the administration of leased‐access and public‐access 

programming by private entities constitutes state action.  The chief concern of the 



                                         9 
 
Supreme Court’s opinion—the censorship scheme that constituted the 

Government action at issue, see 518 U.S. at 737—is absent here.  The D.C. 

Circuit’s in banc holding on the status of public access (set out below) was thus 

left intact:   

           Petitioners think that by calling leased access and [public access] 
           channels “public forums” they may avoid the state action problem 
           and invoke the line of First Amendment decisions restricting 
           governmental control of speakers because of the location of their 
           speech.  But a “public forum,” or even a “nonpublic forum,” in First 
           Amendment parlance is government property.  It is not, for instance, 
           a bulletin board in a supermarket, devoted to the public’s use, or a 
           page in a newspaper reserved for readers to exchange messages, or a 
           privately owned and operated computer network available to all 
           those willing to pay the subscription fee.  The Supreme Court uses 
           the “public forum” designation, or lack thereof, to judge 
           “restrictions that the government seeks to place on the use of its 
           property.” International Soc’y for Krishna Consciousness v. Lee, 505 
           U.S. 672 (1992) (italics added).  State action is present because the 
           property is the government’s and the government is doing the 
           restricting. 
            
ACM, 56 F.3d at 121.      

        In its discussion of Denver Area, the opinion of the Court parses and 

weighs the dicta of individual Justices on an issue that the Court did not disturb: 

the D.C. Circuit’s holding that public forum analysis was inapplicable to leased 

and public cable access channels.  On that score, the D.C. Circuit’s holding is 

consonant with the approach to cable access channels in the Second and Sixth 


                                         10 
 
Circuits.  Moreover, the exchanges among the various Supreme Court opinions 

adumbrate support for that holding rather than otherwise.  

      As the opinion of the Court observes, Justice Kennedy, writing for himself 

and one other Justice, would have held that a public‐access channel is a public 

forum.  But three justices would have held that they are not.  Four justices in the 

plurality observed that it was “unnecessary, indeed, unwise” to decide the 

question; but one reason they adduced for avoiding the question is suggestive: 

“[I]t is not at all clear that the public forum doctrine should be imported 

wholesale into the area of common carriage regulation.”  518 U.S. at 749.  If I 

made my living construing tea‐leaves, I would say that a majority of Justices 

teetered in favor of the D.C. Circuit’s holding.  But the insights gleaned from the 

dicta of the various Justices are tentative and indirect, take no account of 

intervening changes in the Courtʹs composition, and are wholly unreliable as 

support for any analysis that should decide this appeal.    

      At least four district judges in this circuit have taken up this issue, three of 

them in unrelated cases brought by a single busy pro se litigant.  In Glendora v. 

Cablevision Systems Corp., 893 F. Supp. 264 (S.D.N.Y. 1995), Judge Brieant 

agreed with the ACM opinion of the District of Columbia Circuit, id. at 270; 



                                          11 
 
described the “two general approaches . . . to determine whether seemingly 

private action is in fact state action,” id. at 269 (quoting Jensen v. Farrell Lines, 

Inc., 625 F.2d 379, 384 (2d Cir. 1980)); and ruled that neither the “state‐function 

approach” nor the “symbiotic relationship” approach supported state action in 

the administration of public‐access programming.  Id. at 269‐70.  In Glendora v. 

Hostetter, 916 F. Supp. 1339 (S.D.N.Y. 1996), then‐ District Judge Parker denied a 

preliminary injunction in part because he was “not persuaded at this time that 

Glendora’s constitutional rights are implicated,” citing ACM and Judge Brieant’s 

opinion on state action, id. at 1341.  In Glendora v. Tele‐Communications, Inc., 

1996 WL 721077 (S.D.N.Y. 1996), Judge Jones cited and (in substance) replicated 

the analysis in Judge Brieant’s opinion, and dismissed the complaint.  In 

Morrone v. CSC Holdings Corp., 363 F. Supp. 2d 552 (E.D.N.Y. 2005), Judge Spatt 

denied a motion for a preliminary injunction in part because “it is clear that” the 

cable provider “is not a state actor” and “courts have routinely held that public 

access channels are not First Amendment ‘public forums’ for the purposes of state 

action,” citing ACM, Judge Brieant’s opinion, and Judge Parker’s opinion.  Id. at 

558 (emphasis added). 




                                           12 
 
          Loce, which in my view controls, was issued after ACM and Denver Area, 

and after the cases of Glendora, Glendora and Glendora.   

                    *         *          * 

          A ruling in favor of MNN will be consistent with our precedent in Loce.  

The majority conclusion that MNN is a state actor opens a split with the Sixth 

Circuit; considerably worse, it opens a split with the Second Circuit. 




                                              13